Name: Council Regulation (EC) No 2534/95 of 24 October 1995 on free distribution outside the Community of fruit and vegetables withdrawn from the market during the 1995/96 marketing year
 Type: Regulation
 Subject Matter: cooperation policy;  political geography;  plant product;  trade policy
 Date Published: nan

 31 . 10 . 95 EN Official Journal of the European Communities No L 260/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2534/95 of 24 October 1995 on free distribution outside the Community of fruit and vegetables withdrawn from the market during the 1995/96 marketing year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 35 thereof, Whereas sorting, packing and transport costs for fruit and vegetables withdrawn from the market that are assigned for free distribution may be taken over pursuant to Commission Regulation (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buy-in prices for fruit and vegetables (2), Commission Regulation (EEC) No 2103/90 of 23 July 1990 laying down the conditions for taking over sorting and packing costs relating to the free distribution of apples and citrus fruit (3), and Commission Regulation (EEC) No 2276/92 of 4 August 1992 laying down detailed rules for the application of Article 21 of Council Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4) ; Whereas it should be borne in mind that transport costs outside the Community of the products concerned will be met by the charitable organizations carrying out the distribution operations in question ; Whereas, so that the viability of each operation can be checked, prior authorization should be required from the Commission ; Having regard to the proposal from the Commission , Whereas withdrawals from the market during the 1995/96 marketing year under Regulation (EEC) No 1035/72 can be expected, particularly of apples and oranges ; Whereas Article 21 of Regulation (EEC) No 1035/72 specifies the possible recipients of withdrawn products ; Whereas in order to improve the food supply of the peoples in certain third countries, and in particular of the victims of the conflict in the former Yugoslavia, it should be made possible for apples, oranges and any other fruit and vegetables withdrawn from the market to be sent to these countries via charitable organizations approved by the Member States ; Whereas this possibility is not provided for by Article 21 of Regulation (EEC) No 1035/72 ; whereas, however, given the food supply difficulties for some third country peoples, and in particular the victims of the conflict in question and the volumes of apples and organges with ­ drawn from the Community market, a derogation should exceptionally be made to the said Article 21 in order to enable the organizations concerned to deliver products withdrawn from the market with a view to their free distribution as humanitarian aid to the said victims ; Whereas it will be necessary for Member States to see that operations are properly carried out and to report subse ­ quently to the Commission ; Whereas, if supply difficulties in a third country and the situation on the Community market so warrant, the Commission may, after consulting the Management Committee for Fruit and Vegetables, decide to apply this Regulation to other fruit and vegetables withdrawn from the market or other destinations, (2) OJ No L 334, 27. 11 . 1986, p. 1 . Regulation as last amended by Regulation (EC) No 1363/95 (OJ No L 132, 16 . 6 . 1995, p- 8)' (3) OJ No L 191 , 24. 7. 1990, p. 19 . Regulation as last amended by Regulation (EC) No 1363/95 (OJ No L 132, 16. 6 . 1995, p. 8). (4) OJ No L 220, 5. 8 . 1992, p. 22. Regulation as last amended by Regulation (EC) No 1 363/95 (OJ No L 132, 16 . 6 . 1995, p. 8). (') OJ No L 118 , 20 . 5. 1972, p. 1 . Regulation as last amended by Commission Regulation (EC) No 1363/95 (OJ No L 132, 16. 6. 1995, p. 8). No L 260/2 EN Official Journal of the European Communities 31 . 10. 95 HAS ADOPTED THIS REGULATION : Article 1 1 . Under the conditions provided for in Article 2 of this Regulation and notwithstanding Article 21 of Regula ­ tion (EEC) No 1035/72, dessert apples and oranges with ­ drawn from the market during the 1995/96 marketing year in accordance with that Regulation may during that marketing year be made available to charitable organiza ­ tions approved by the Member States for free distribution as humanitarian aid to people in territories of the former Yugoslavia who are affected by the conflict in that region . 2. Sorting, packing and transport costs within the Community for the operations referred to in paragraph 1 shall be taken over in accordance with the provisions of Regulations (EEC) No 3587/86, (EEC) No 2103/90 and (EEC) No 2776/92. 3 . No export refund shall be granted on products dispatched pursuant to paragraph 1 . The customs export, transit and any T5 document issued shall carry the en ­ dorsement 'No refund'. Article 2 Member States shall submit to the Commission proposals by their agreed charitable organizations for free distribu ­ tion operations . The Commission, having regard to what assurances are available of a satisfactory outcome and to the situation as regards market withdrawals, shall decide whether or not to authorize the operation. Article 3 1 . Member States shall take all requisite action to ensure proper execution of free distribution operations. 2. At the end of the 1 995/96 marketing year, Member States shall inform the Commission of the quantities distributed under this Regulation and their recipients. Article 4 1 . Any detailed provisions required for application of this Regulation, in particular as regards coordination under the Community emergency humanitarian aid plan for the former Yugoslavia, shall be adopted as required in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. 2. The Commission may decide, in accordance with the same procedure, to respond to serious supply difficul ­ ties in third countries by applying this Regulation to other fruit and vegetables withdrawn from the market or other destinations. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1995. For the Council The President L. ATIENZA